Citation Nr: 0932508	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-42 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism.

2.  Entitlement to an initial compensable rating for 
Raynaud's syndrome.

3.  Entitlement to higher initial ratings for eczema, rated 
noncompensable prior to March 26, 2005, 10 percent beginning 
March 26, 2005, through November 8, 2007, and 60 percent 
beginning November 9, 2007.

4.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and K. M. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that granted service connection for hypothyroidism (10 
percent), Raynaud's syndrome (noncompensable), eczema 
(noncompensable), and for migraine headaches 
(noncompensable).  The Veteran seeks higher initial ratings.  

In January 2008, the Board remanded these claims for a 
videoconference hearing.  In July 2008, the Board again 
remanded these claims for development.  In the July 2008 
decision, the Board granted service connection for a seizure 
disorder.  In October 2008, VA's Huntington Remand and Rating 
Development Team assigned an initial rating and effective 
date for the seizure disorder.  The Veteran has not indicated 
disagreement with that decision.  Thus, the Board need not 
address the seizure disorder.    

In the October 2008 rating decision, the Huntington Remand 
and Rating Development Team assigned higher initial ratings 
for eczema and migraines.  Because the Veteran seeks the 
maximum benefits allowed by law, these claims remain in 
controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
issues listed on page 1 have been re-characterized to reflect 
the more recently assigned ratings for eczema and migraines.  

In its July 2008 decision, the Board referred a claim for a 
total disability rating for compensation based on individual 
unemployability (TDIU).  In its October 2008 rating decision, 
the Huntington Remand and Rating Development Team assigned a 
100 percent schedular rating effective from November 9, 2007.  
The Veteran has not voiced disagreement with the effective 
date.  Thus, an inferred claim for TDIU is deemed to have 
been satisfied.  


FINDINGS OF FACT

1.  Hypothyroidism has been manifested throughout the appeal 
period by fatigability, a continuing requirement for 
Synthroid(r), complaints of constipation, complaints of memory 
loss, and by weight gain; neither cardiovascular involvement 
nor bradycardia is shown. 

2.  Raynaud's syndrome has been manifested throughout the 
appeal period by attacks of color changes to the hands and 
fingers, pain and numbness, and edema of the face occurring 
less than once per week; digital ulceration or auto-
amputation of one or more digits is not shown.

3.  The service-connected skin disability has been manifested 
throughout the appeal period by constant itching, extensive 
lesions, and/or marked disfigurement; not shown are 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.   

4.  The service-connected skin disability covers an area of 
more than 40 percent of the entire body and a need for 
constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, has been 
shown during the past twelve-month period. 

5.  The migraine headache disability has been manifested 
throughout the appeal period by three or more headaches per 
week that are completely prostrating and tend to produce 
severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for 
hypothyroidism are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2008).

2.  The criteria for an initial compensable rating for 
Raynaud's syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7117 
(2008).

3.  For the entire appeal period, the criteria for an initial 
60 percent schedular rating for eczema are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7806 (2008).

4.  For the entire appeal period, the criteria for an initial 
50 percent schedular rating for migraine headaches are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and her 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The claimant challenges the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court stressed that where service connection has been granted 
and an initial disability rating has been assigned, section 
5103(a) notice is no longer required because the purpose of 
that notice has been fulfilled.  Id. at 490-91.  In February 
and September 2008 letters to the claimant, the notice 
requirements set forth in Dingess were met.   

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  In a September 2008 
letter to the claimant, these notification requirements were 
met.  The issues were readjudicated and a supplemental 
statement of the case was issued in October 2009.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private examination and treatment 
reports.  The claimant set forth her contentions during the 
hearing before the undersigned Veterans Law Judge.  The 
claimant was afforded VA medical examinations at various 
times.  Neither the claimant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
more recently held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Hypothyroidism

The Veteran seeks an initial rating in excess of 10 percent 
for hypothyroidism with history of Grave's disease.  This 
disability has been rated 10 percent throughout the appeal 
period under Diagnostic Code 7903.  

Under Diagnostic Code 7903-Hypothyroidism-10, 30, 60, and 
100 percent ratings are offered.  A 10 percent rating may be 
assigned for symptoms of fatigability or when continuous 
medication is required for control.  Where fatigability, 
constipation, and mental sluggishness are shown, a 30 percent 
evaluation is warranted.  A 60 percent rating may be assigned 
where there is evidence of muscular weakness, mental 
disturbance, and weight gain.  A 100 percent evaluation is 
warranted where there is evidence of cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 .

A July 2002 VA pre-discharge compensation examination report 
notes that the thyroid gland had been irradiated with 
radioactive iodine and that the Veteran took Synthroid(r) for 
hypothyroidism.  Cardiovascular signs were normal (no jugular 
venous distention, carotid bruits, or lymphadenopathy; pulse 
was 72).  The Veteran had a history of memory loss.  Obesity 
was noted.  There was diminished left arm and left hand grip 
strength.  The relevant diagnoses were hypothyroidism that 
required further treatment and memory loss that also required 
further treatment.  To explain the left arm and hand 
weakness, the examiner offered a diagnosis of C-8 
radiculopathy to the left arm.  The examiner did not address 
cold intolerance, dementia, mental sluggishness, depression, 
fatigability, or constipation.

A June 2003 VA mental disorders compensation examination 
report notes a complaint of depression since 1995, a history 
of mental problems, and complaints of tiring easily and 
decreased energy.  The Veteran reportedly had been medicated 
with antidepressant in September 2002, but currently took no 
antidepressant.  The Axis I diagnoses were anxiety disorder 
and major depressive disorder.  

A May 2003 VA epilepsy compensation examination report 
reflects a complaint of exhaustion and stress that triggered 
seizures.  The Veteran described fatigue, mental confusion, 
weakness, and other symptoms.  

In a February 2004 notice of disagreement, the Veteran 
requested an evaluation for chronic fatigue syndrome.  She 
reported extreme fatigue.  

A September 2004 VA psychology consultation report notes the 
presence of coronary artery disease; however, no medical 
evidence associates this with hypothyroidism.  An October 
2007 VA rheumatology consultation report notes a complaint of 
fatigue. 

In April 2008, the Veteran testified at a videoconference 
before the undersigned Veterans Law Judge that she had 
experienced weight gain, chronic fatigue, and constipation.  
She testified that at times she could not concentrate or 
think, which she attributed to mental sluggishness.

The above facts reflect that hypothyroidism has been 
manifested throughout the appeal period by fatigability, a 
continuing requirement for Synthroid(r), complaints of 
constipation, complaints of memory loss, and by weight gain; 
neither cardiovascular involvement nor bradycardia is shown.  
The symptoms that cannot be attributed to hypothyroidism 
because they are attributed to other disabilities include 
complaints of weakness, which are due to service-connected C-
8 radiculopathy and separately rated elsewhere.  Her 
depression is service-connected under major depressive 
disorder and is rated elsewhere.  Cold intolerance symptoms 
are service-connected under Raynaud's syndrome and rated 
elsewhere.  

Comparing the manifestations of hypothyroidism to the rating 
criteria, it appears that the criteria of a 30 percent rating 
are more nearly approximated.  Although mental sluggishness 
is not shown, memory loss is.  In any event, fatigability and 
constipation are noted and these, together with memory loss, 
do approximate the 30 percent criteria.  The criteria of a 60 
percent rating are not more nearly approximated because 
muscle weakness and mental disturbance due to hypothyroidism 
are not shown.  Weakness has been attributed to service-
connected C-8 radiculopathy and mental disturbance is 
attributed to service-connected mental disorders.  While the 
criterion of weight gain is shown, without weakness or mental 
disturbance, weight gain, in itself, does not more nearly 
approximate the criteria for a 60 percent disability rating 
under Diagnostic Code 7903.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  A staged rating for hypothyroidism is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  An initial schedular 30 percent rating for 
hypothyroidism must therefore be granted.  

Raynaud's Syndrome

The RO has assigned an initial noncompensable rating for 
Raynaud's Syndrome under Diagnostic Code 7117.  

Under Diagnostic Code 7117, characteristic attacks occurring 
one to three times per week warrant a 10 percent rating.  A 
20 percent rating is warranted for characteristic attacks 
occurring four to six times per week, and a 40 percent rating 
is warranted for daily attacks.  Two or more digital ulcers 
and history of characteristic attacks warrants a 60 percent 
rating.  Two or more digital ulcers plus autoamputation of 
one or more digits and history of characteristic attacks 
warrants a 100 percent rating.  A corresponding note for this 
code indicates characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  These evaluations are for the disease as a 
whole, regardless of the number of extremities involved or 
whether the nose and ears are involved.  38 C.F.R. § 4.104, 
Diagnostic Code 7117.  

The schedule does not provide a zero percent evaluation for 
Raynaud's syndrome under Diagnostic Code 7117.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2008). 

A July 2002 VA pre-discharge compensation examination report 
notes a complaint of color changes of the arms in cold 
weather.  The relevant diagnosis was Raynaud's phenomenon, 
with residual that required further treatment.  

In a February 2004 notice of disagreement, the Veteran 
reported that cooler temperatures were extremely painful and 
caused skin discoloration and numbness.  She reported that 
these symptoms hindered her ability to work in a cool 
environment or climate. 

A March 2005 VA dermatology compensation examination report 
reflects intolerance to cold.  A cold environment reportedly 
caused arm and hand pain and caused her hands and fingers to 
turn blue.  The Veteran attributed limited ability to perform 
activities of daily living, such as carrying things, and 
limited ability to do those things requiring fine motor 
skills at home.  On examination, the hands and arms appeared 
normal.  The diagnosis was history of Raynaud's disease.  

A March 2005 VA endocrinology examination report notes a 
complaint of cold intolerance.  A March 2005 VA arteries and 
veins compensation examination report reflects intolerance to 
cold air.  The Veteran reported that her fingertips and feet 
turned purple in cold air and that purple blotches appeared 
on the lower legs.  She reported edema of the face and lips 
in cold air.  She reported that she could not work in 
temperature below 50 degrees because of this.  The examiner 
found no evidence of skin discoloration or sensory changes.  
The assessment was Raynaud's phenomenon.  

In April 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that she 
noticed purple discoloration in cold weather.  Cold weather 
also caused joint and muscle pains. 

According to an undated, possibly September 2008, VA arteries 
and veins compensation examination report, the Veteran 
reported that Raynaud's phenomenon was stable.  The reported 
symptoms remained color changes with pain and numbness to the 
bilateral upper digits.  Her most recent episode had occurred 
the previous winter.  The duration of these attacks 
reportedly was less than 60 minutes and the frequency of 
attacks was less than one per week.  Exposure to cold caused 
the attacks.  

The above facts reflect that Raynaud's syndrome has been 
manifested throughout the appeal period by cold intolerance, 
color changes to the hands and fingers, pain and numbness, 
and edema of the face.  Attacks that last minutes, but 
reportedly occur less than once per week, are shown.  
Comparing these manifestations to the rating criteria of 
Diagnostic Code 7117, the criteria of a compensable rating 
are not more nearly approximated.  This is because the 
frequency of the attacks is less than weekly.  Moreover, 
digital ulcers or auto amputation of one or more digits is 
not shown.

The evidence does not contain factual findings that 
demonstrate distinct time periods in which Raynaud's syndrome 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings for Raynaud's syndrome is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an initial compensable 
disability rating for Raynaud's syndrome is therefore denied.  





Eczema

Eczema has been rated noncompensable prior to March 26, 2005, 
10 percent beginning March 26, 2005, through November 8, 
2007, and 60 percent beginning November 9, 2007, under 
Diagnostic Code 7806.

The Veteran filed her disability claim with VA in June 2002.  
Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  Where regulations change after 
a claim has been filed, but before the judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  The date that the Veteran filed her VA 
claim would become the date from which benefits are paid; 
however, in this case, the Veteran was not released from 
active military service until February 2003, some nine months 
after she filed her VA claims.  Nevertheless, the prior 
version of the rating schedule should be used if that version 
were to provide the greater benefit.  As discussed below, the 
revised rating criteria provide the greater benefit in this 
case.  See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

With respect to the change in rating criteria during the 
appeal period, the most recent SSOC reflects consideration of 
both versions of the rating criteria.  

Pursuant to the former criteria of Diagnostic Code 7806, a 
zero percent rating is warranted where there is slight, if 
any, exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  A 10 percent rating is warranted 
where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted where there is constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires that the condition be manifested 
by ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).  

Pursuant to the revised criteria of Diagnostic Code 7806, if 
the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past twelve-month period.  Finally, a maximum 
rating of 60 percent under the revised criteria is warranted 
where the condition covers an area of more than 40 percent of 
the entire body or where more than 40 percent of exposed 
areas affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past twelve-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

A July 2002 VA pre-discharge compensation examination report 
does not address the condition of the skin, although the 
Veteran had claimed a skin disorder in her June 2002 VA 
claims.  May and June 2003 VA compensation examination 
reports do not mention the skin.  

In a February 2004 notice of disagreement, the Veteran 
reported that she suffered outbreaks of nummular eczema 
manifested by scaly rash, itching, and requirement for daily 
medication.  These lesions reportedly appeared at various 
locations on the body and were unsightly.  

A March 2005 VA dermatology compensation examination report 
reflects a complaint of an intermittent itchy rash of the 
neck, back, and chest.  The Veteran reported fluctuating 
symptoms that were not observable presently.  Topical 
hydrocortisone creams provided mild relief.  The examiner 
found subtle scaling on the right side of the neck, but no 
dermatitis on the chest or back.  The relevant diagnosis was 
xerosis of the right neck.  

An October 2007 VA dermatology consultation report notes 
scaly, lichenified patches involving the trunk and 
extremities, treated with anti-fungals and corticosteroids 
without resolution.  Medications included lotrimazole cream 
(fungicide), desonide cream, mometasone furoate topical 
cream, and triamcinolone acetonide (Kenalog(r)) (a 
corticosteroid). 

A November 2007 VA dermatology evaluation notes seborrheic 
dermatitis of the face, scalp, ears; eczema of the trunk, 
neck, arms, and legs; and, intertrigo (thin, shiny skin) 
under the breasts.  The back, abdomen, legs, and arms 
exhibited darkened, thick patches. 

In April 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that she 
had to use medicine and creams and that there was cracked 
skin behind her ears that bled.  Tears in the skin precluded 
wearing a bra.  She reported that she had scales all over her 
body.  She testified that she has always had these symptoms.  
She estimated that 80 percent of her body was affected.  

According to the 2008 VA skin disease compensation 
examination report, the Veteran reported that skin rashes 
started with dry skin then flaked and itched.  The arms, 
face, scalp, neck, back, chest, lower trunk, and thighs were 
affected.  She used topical creams and oral steroids.  She 
stated that the rash fluctuated in severity.  She reported no 
systemic symptom.  The dermatologist noted constant use of a 
corticosteroid, fluocinonide, during the recent 12 months and 
constant use of triamcinolone.  Dry skin was observed on the 
scalp, face, neck, back, arms, and left leg.  Flaking skin 
was observed on the back, chest, lower abdomen, and inguinal 
areas.  The dermatologist provided diagnoses of eczema and 
xerosis.  The dermatologist estimated that between 5 and 20 
percent of exposed areas were affected and greater than 40 
percent of the total body area was affected.  The 
dermatologist noted, without further explanation, that the 
skin disorder had a significant impact on the Veteran's life. 

The above facts reflect that the Veteran's service-connected 
skin condition has been manifested throughout the appeal 
period by constant itching, extensive lesions, or marked 
disfigurement.  The condition covers an area of more than 40 
percent of the entire body and constant or near-constant 
systemic therapy such with corticosteroids have been required 
during the past twelve-month period.  Ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance is/are not shown.  
While these manifestations shown more nearly approximate the 
criteria of a 30 percent rating under the prior version of 
the rating schedule, they more nearly approximate the 
criteria of a 60 percent rating under the revised rating 
criteria.    

The earlier-dated examination reports do not reflect the true 
severity of the skin disorder, but, those earlier dated 
examinations were conducted during periods of quiescence.  
More recently-dated reports note an active stage of the skin 
disease.  The Court held that VA must conduct an examination 
during the active stage of the disease.  Ardison v. Brown, 6 
Vet. App. 405, 408 (1994).  In so holding, the Court stated: 
"It is the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed".  Id. at 407.  

38 C.F.R. § 4.2 contains additional guidance concerning 
changing symptoms or varying details found in examination 
reports.  This subsection notes that different examiners will 
not describe the same disability in the same language.  It 
states that it is the responsibility of the rating specialist 
to interpret these reports in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  Thus, the Board must 
reconcile the earlier reports with the later reports so as to 
attain a consistent picture of the symptoms presented.  

As noted above, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
Hart, supra.  In this case, the factual findings do not show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  
Rather, the facts show that the more recent examinations were 
conducted during periods of active skin disease, whereas 
earlier examiners did not see the active stage and/or 
completely failed to address the skin.  No medical 
professional has concluded or opined that an increase in the 
skin disability occurred during the appeal period.  The 
assignment of staged ratings is therefore unnecessary.  Hart, 
supra.  

Because the revised rating criteria that warrant the 60 
percent schedular rating criteria became effective on August 
30, 2002, the 60 percent rating cannot be assigned prior to 
that date.  However, because the Veteran did not separate 
from active service until February 2003, her appeal period 
begins in February 2003.  Thus, the prior version of the 
rating criteria becomes moot.  The Board will therefore grant 
a 60 percent rating under the revised rating criteria for the 
entire appeal period.  

Migraines

The Veteran seeks an initial rating greater than 30 percent 
for migraine headaches.  Her migraines have been rated 30 
percent throughout the appeal period under Diagnostic Code 
8100.

Diagnostic Code 8100 is specifically for rating migraines; 
however, headaches of other etiology may be rated under this 
code, as they are analogous to migraines.  Under Diagnostic 
Code 8100, a noncompensable rating is warranted for attacks 
occurring less frequently than one in two months.  A 
10 percent rating for migraine headaches is warranted where 
there are characteristic prostrating attacks averaging one in 
two months over the last several months.  A 30 percent rating 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 
50 percent evaluation requires very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2008).

A July 2002 VA pre-discharge compensation examination report 
notes a history of migraines that are preceded by nausea and 
photophobia.  The frequency of these migraines was 3 to 4 per 
week.  She took Imitrex, which provided complete relief 
within one day.  The relevant diagnosis was migraine 
headaches with residual that required further treatment. 

A May 2003 VA epilepsy compensation examination report 
reflects that the Veteran reported that left-sided headaches 
with nausea and vomiting sometimes preceded convulsive 
episodes.  

In a February 2004 notice of disagreement, the Veteran 
reported continued debilitating headaches medicated with 
ineffective prescription analgesics and occurring three to 
five times per month. 

A September 2004 VA psychology consultation report notes that 
headaches were worse when the Veteran was emotionally upset.  

A March 2005 VA neurology examination report notes a 
complaint of headaches three to four times per month that 
lasted up to a day.  The Veteran took Fioricet.  The examiner 
found the Veteran to be neurologically intact.   

An October 2007 VA neurology consultation report notes two to 
three headaches per week. 

In April 2008, the Veteran testified that she had three to 
four migraines per week.  She testified that that she had 
good and bad weeks, however.  Some headaches were accompanied 
by nausea and most or all were completely prostrating 
headaches.  

According to a September 2008 VA neurology compensation 
examination report, the Veteran currently took levothyroxine 
(Synthroid(r)).  She reported weakness, depression, and 
fatigability, among other symptoms.  There was no 
bradycardia.  There was depression, but no dementia, apathy, 
or slow speech.

According to a September 2008 VA neurological compensation 
examination report, the Veteran reported a worsening of her 
headaches.  She reported three to five episodes per month 
that required bed rest and 10 episodes per month of less 
severe headaches.  During these headaches she became 
sensitive to light and experienced nausea and vomiting.  She 
took Topamax(r) daily for headache and Zomig(r), as needed, for 
migraines.  The examiner noted that less than half of the 
attacks were prostrating and the usual duration of a headache 
was one to two days.  The diagnosis was migraines.  The 
examiner did not indicate that the headache disability had 
increased in severity. 

The migraine headache disability has been manifested 
throughout the appeal period by three or more headaches per 
week that are completely prostrating and tend to produce 
severe economic inadaptability.  Comparing these 
manifestations with the criteria of the rating schedule, the 
Board finds that the criteria for an initial 50 percent 
schedular rating under Diagnostic Code 8100 are more nearly 
approximated.  38 C.F.R. § 4.7.  This is because the 
Veteran's migraines occur with much greater frequency than 
once a month, which is the stated criterion for a 30 percent 
rating.  The Veteran has testified that she must seek bed 
rest during these attacks, which indicates the completely 
prostrating nature of these very frequent attacks.  The Board 
infers from the evidence that during these very frequent, 
completely prostrating attacks, working would be difficult.  
Thus, these migraines produce severe economic inadaptability.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  Although during her September 2008 VA neurological 
examination, she reported a worsening of her headaches, her 
examiner did not find this to be so.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board an initial schedular disability rating 
greater than 30 percent for migraines must be granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for her service-connected 
disabilities, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, a 100 percent schedular rating has been 
assigned effective from November 9, 2007.  The Veteran has 
not disagreed with the effective date for this total rating.  
Thus, the Board infers that the Veteran desires no further 
consideration of an extraschedular rating for the earlier 
portion of the appeal period.   


ORDER

An initial 30 percent schedular rating for hypothyroidism is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 

An initial compensable disability rating for Raynaud's 
syndrome is denied.   

An initial 60 percent schedular rating for eczema is granted 
for the entire appeal period, subject to the laws and 
regulations governing payment of monetary benefits. 

An initial 50 percent schedular rating for migraine headaches 
is granted for the entire appeal period, subject to the laws 
and regulations governing payment of monetary benefits. 



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


